Exhibit 10.36

EXECUTION COPY

FIFTH AMENDMENT AGREEMENT

To Pledge and Security Agreement and Irrevocable Proxy

Dated as of June 30, 2009

by and among

RFC ASSET HOLDINGS II, LLC,

PASSIVE ASSET TRANSACTIONS, LLC

AND CERTAIN

AFFILIATES THEREOF FROM

TIME TO TIME PARTY HERETO,

as Grantors,

and

GMAC LLC,

as Lender Agent

 

     

Fifth Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

This FIFTH AMENDMENT AGREEMENT (this “Agreement”), dated as of June 30, 2009
(the “Amendment Effective Date”), is by and among RFC Asset Holdings II, LLC,
a Delaware limited liability company (“RAHI”), and Passive Asset Transactions,
LLC, a Delaware limited liability company (“PATI”; and together with RAHI, each
a “Borrower” and collectively, the “Borrowers”); Residential Capital, LLC, a
Delaware limited liability company (“ResCap”), Residential Funding Company, LLC,
a Delaware limited liability company (“RFC”), and GMAC Mortgage, LLC, a Delaware
limited liability company (“GMAC Mortgage”; and together with ResCap and RFC,
each herein a “Guarantor” and collectively, the “Guarantors”), and the other
parties hereto as Grantors (each, together with each Borrower and each
Guarantor, a “Grantor” and collectively, the “Grantors”); and GMAC LLC,
a Delaware limited liability company, as Lender Agent for the Lender Parties.

Reference is hereby made to the Pledge and Security Agreement and Irrevocable
Proxy dated as of November 20, 2008 among the Grantors and the Lender Agent (as
amended and modified through the date hereof, the “Security Agreement”).

RECITALS

1. Each of the parties hereto is a party to the Security Agreement.

2. The parties hereto desire to make certain amendments to the Security
Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the changes set forth herein.

4. In consideration of the promises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Security Agreement.

ARTICLE II

AMENDMENTS TO THE SECURITY AGREEMENT

SECTION 2.1 Amendments to Section 1.

(a) The following definitions in Section 1 to the Security Agreement are hereby
amended and restated in their entirety to read as follows:

First Savings Warehouse Note means that Promissory Note, dated as of April 1,
2005 and that Promissory Note dated as of July 1, 2009 and issued by First
Savings Mortgage Corporation in favor of RFC, as the same may be amended,
supplemented, restated or otherwise modified from time to time, and including
any notes given in substitution or replacement therefor.

 

     

Fifth Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

(b) The following definitions are hereby added to Section 1 to the Security
Agreement:

MSR Documents means (a) the MSR Loan Agreement, (b) the “Notes, “ the
“Guarantee,” the “Account Control Agreements,” and the “Servicing Contracts”
(each as defined in the MSR Loan Agreement) and (c) all notices, certificates,
financing statements and other documents to be executed and delivered by RFC,
GMAC Mortgage or ResCap in connection with the transactions contemplated by the
MSR Loan Agreement.

November Documents means (a) the Loan Agreement, the Notes, this Agreement, the
Account Control Agreements, the GSAP Indenture Transaction Documents and the
Flume No. 8 Security Documents, (b) after the Custodial Transfer Date, the
Master Custody Agreement, (c) any document designated as a “Security Document”
in any Collateral Addition Designation Notice, (d) all of the security
agreements, pledges, collateral assignments, mortgages, deeds of trust, trust
deeds or other instruments evidencing or creating or purporting to create any
security interests in favor of the Lender Agent for its benefit and for the
benefit of the Lender Parties, (e) the Contribution Agreements and (f) all
notices, certificates, financing statements, agreements and other documents to
be executed and delivered by RAHI, PATI, ResCap, RFC or GMAC Mortgage pursuant
to the foregoing or otherwise in connection with the Loan Agreement or the
extension of financing by the Lenders contemplated thereunder.

Warehouse Loans means, as the context may require, loans made by RFC pursuant to
a Warehouse Agreement to the borrower under such agreement and/or any mortgage
loans or other loans or assets purchased by RFC pursuant to the First Savings
Warehouse Agreement.

(c) The definitions of “Permitted Liens”, “Secured Parties” and “Credit Agent”
are hereby deleted in their entirety from Section 1 to the Security Agreement.

SECTION 2.2 Amendments to Schedule IV.

(a) Exhibit A to Schedule IV of the Fourth Security Agreement is hereby amended
by inserting the following:

 

GMAC Mortgage,

LLC

  

Wachovia

Bank, N.A.

   2000049234945    GMAC Mortgage, LLC

 

   2   

Fifth Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

(b) Exhibit C to Schedule IV of the Security Agreement is hereby amended by
amending and restating the third Pledged Note listed therein as follows:

 

First Savings Mortgage

Corporation

   All First Savings Warehouse Notes, including, without limitation, that
certain Promissory Note, dated as of April 1, 2005 and issued by First Savings
Mortgage Corporation in favor of RFC and that certain Promissory Note, dated as
of July 1, 2009 and issued by First Savings Mortgage Corporation in favor of RFC
   Residential Funding Company, LLC

(c) Exhibit D to Schedule IV of the Security Agreement is hereby amended by
inserting the following:

 

PATI Real Estate Holdings, LLC    Limited Liability Company    100%    Passive
Asset Transactions, LLC    100% of Passive Asset Transactions, LLC’s equity
interest in PATI Real Estate Holdings, LLC, constituting 100% of all the member
interest in PATI Real Estate Holdings, LLC RAHI Real Estate Holdings, LLC   
Limited Liability Company    100%    RFC Asset Holdings II, LLC    100% of
RFC Asset Holdings II, LLC’s equity interest in RAHI Real Estate Holdings, LLC,
constituting 100% of all the member interest in RAHI Real Estate Holdings, LLC

 

   3   

Fifth Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date.

SECTION 3.2 Opinions and Other Deliverables. The Obligors covenant and agree to
deliver or cause to be delivered (a) opinions of counsel to the Obligors with
respect to the transactions contemplated hereby, which opinions shall be in form
and substance satisfactory to the Lender Agent, on or before July 8, 2009 and
(b) such other documents, including but not limited to the Obligors’ board
resolutions approving this Agreement, as the Lender Agent may reasonably
request, which documents will be in form and substance satisfactory to the
Lender Agent, on or before July 15, 2009. The Obligors acknowledge and agree
that the Lender Agent may, upon the failure to deliver any of the items set
forth in clauses (a) and (b) above in the timeframes set forth therein, declare
an Event of Default.

ARTICLE IV

ACKNOWLEDGEMENTS, CONSENTS, NOTICE, CONFIRMATION AND

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Security Agreement or the Facility Documents with respect to the execution of
this Agreement.

SECTION 4.2 Confirmation of the Security Agreement. The Grantors each hereby
acknowledge and agree that the Security Agreement and each other Facility
Document (each as amended as of the date hereof) are each ratified and confirmed
in all respects and shall remain in full force and effect in accordance with
their respective terms. Without limiting the foregoing, each Grantor reaffirms
its grant of a security interest in all the Collateral pledged by it, and agrees
that such security interest secures all Obligations as defined in the Loan
Agreement. As of the Amendment Effective Date, each reference in the Security
Agreement to “this Agreement” or in any other Facility Document to the “Security
Agreement” shall mean the Security Agreement as amended by this Agreement, and
as hereinafter amended or restated.

SECTION 4.3 Representations and Warranties. By its signature hereto, each
Grantor hereby represents and warrants that, before and after giving effect to
this Agreement, as follows:

(a) Its representations and warranties set forth in the Facility Documents (each
as amended as of the date hereof) are true and correct as if made on the date
hereof, except to the extent they expressly relate to an earlier date; and

(b) No Default has occurred and is continuing.

 

   4   

Fifth Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).

SECTION 5.2 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original (whether such
counterpart is originally executed or an electronic copy of an original and each
party hereto expressly waives its rights to receive originally executed
documents) and all of which when taken together shall constitute one and the
same agreement.

SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 5.4 Entire Agreement. This Agreement, the Security Agreement and the
other Facility Documents embody the entire agreement and understanding of the
parties hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.

SECTION 5.5 Captions. The various captions in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 5.6 Severability. If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Agreement so long as this Agreement, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 

   5   

Fifth Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN
ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT
DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE
ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER
ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER
PARTIES. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING
SUIT IN THE COURTS OF ANY JURISDICTION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   6   

Fifth Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

RFC ASSET HOLDINGS II, LLC,

as Grantor

By:   /s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-1   

Fifth Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

PASSIVE ASSET TRANSACTIONS, LLC,

as Grantor

By:   /s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-2   

Fifth Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC,

as Grantor

By:   /s/ John M. Peterson

Name:   John M. Peterson Title:   Assistant Treasurer

 

   S-3   

Fifth Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL FUNDING COMPANY, LLC,

as Grantor

By:   /s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-4   

Fifth Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

GMAC MORTGAGE, LLC,

as Grantor

By:   /s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-5   

Fifth Amendment Agreement to

Pledge and Security Agreement



--------------------------------------------------------------------------------

GMAC LLC,

as Lender Agent

By:   /s/ David C. Walker

Name:   David C. Walker Title:   Business Unit Treasury Executive

 

   S-6   

Fifth Amendment Agreement to

Pledge and Security Agreement